DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 01/28/2020.  An initialed copy is attached to this Office Action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hadwen et al. (2013/0062205), hereinafter Hadwen.
Regarding claim 1, Hadwen discloses, in figures 4 and 5, an electrowetting device (droplet microfluidic device) (paragraph 0112) comprising:  an active matrix substrate (72, lower substrate) (paragraph 0112); and a counter substrate (26, top substrate) opposed to the active matrix substrate 
Regarding claim 2, Hadwen discloses, in figures 4 and 5, an electrowetting device (droplet microfluidic device) (paragraph 0112), wherein each of the plurality of TFTs includes a gate electrode, a source electrode, and a drain electrode; and the plurality of first wiring lines are a plurality of row selection lines that are connected to the gate electrodes of the plurality of TFTs, and the plurality of second wiring lines are a plurality of column write lines that are connected to the source electrodes of the plurality of TFTs (paragraph 0133 discloses gate and source switch transistors).
Regarding claim 3, Hadwen discloses, in figures 4 and 5, an electrowetting device (droplet microfluidic device) (paragraph 0112), wherein the plurality of TFTs (74, thin film electronics) are disposed so as to have only one of the first relative arrangement and the second relative arrangement (paragraphs 0015, 0116, 0119, and 0148).
Regarding claim 4, Hadwen discloses, in figures 4 and 5, an electrowetting device (droplet microfluidic device) (paragraph 0112), wherein the plurality of TFTs (74, thin film electronics) are disposed so as to have both of the first relative arrangement and the second relative arrangement (paragraphs 0015, 0116, 0119, and 0148).
Regarding claim 6, Hadwen discloses, in figures 4 and 5, an electrowetting device (droplet microfluidic device) (paragraph 0112) comprising:  an active matrix substrate (72, lower substrate) (paragraph 0112); and a counter substrate (26, top substrate) opposed to the active matrix substrate (72, lower substrate) via a predetermined gap (space between the substrates) (see annotated figure 4 
Regarding claim 7, Hadwen discloses, in figures 4 and 5, an electrowetting device (droplet microfluidic device) (paragraph 0112), wherein the plurality of first electrodes (38A and 38B, plurality of electrodes) are disposed in such a manner that any two adjacent first electrodes neighboring along the row direction or the column direction partially overlap each other via the insulating layer (20, insulator layer) (paragraphs 0114 and 0149).
.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claim(s), in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.  The prior art fails to teach a combination of all the claimed features as presented in claim(s) 5, wherein the claimed invention comprises, in claim 5, wherein, the plurality of first electrodes are disposed in each row with a predetermined first pitch Pl, and disposed in each column with a predetermined second pitch P2; and the plurality of first electrodes are disposed in such a manner that the first electrodes belonging to any odd- numbered row and the first electrodes belonging to any even-numbered row are mutually shifted along the row direction by a distance which is shorter than the first pitch Pl, or that the first electrodes belonging to any odd-numbered column and the first electrodes belonging to any even-numbered column are mutually shifted along the column direction by a distance which is shorter than the second pitch P2, as claimed. 

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N THOMAS/               Primary Examiner, Art Unit 2872